Exhibit 10.44

AMENDMENT NO. 5 TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

AND CONSENT

THIS AMENDMENT NO. 5 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND
CONSENT (this “Amendment”) is entered into this 31 day of October, 2011, by and
between OCZ TECHNOLOGY GROUP, INC., a Delaware corporation (“Borrower”) and
SILICON VALLEY BANK (“Bank”). Capitalized terms used herein without definition
shall have the same meanings given them in the Loan Agreement (as defined
below).

RECITALS

A. Borrower and Bank have entered into that certain Amended and Restated Loan
and Security Agreement dated as of February 7, 2011 (as amended by Amendment
No. 1 and Limited Waiver to Amended and Restated Loan and Security Agreement
dated as of March 28, 2011, Amendment No. 2 to Amended and Restated Loan and
Security Agreement dated as of April 21, 2011, Amendment No. 3 and Limited
Waiver to Amended and Restated Loan and Security Agreement dated as of June 21,
2011 and Amendment No. 4 and Limited Waiver to Amended and Restated Loan and
Security Agreement dated as of July 14, 2011 and as may be further amended,
restated, or otherwise modified, the “Loan Agreement”), pursuant to which the
Bank has extended and will make available to Borrower certain advances of money.

B. Borrower desires to enter into that certain Asset Purchase Agreement (the
“Purchase Agreement”) with PLX Technology Limited, an entity organized under the
laws of the United Kingdom (“PLX UK”), pursuant to which Borrower will acquire
PLX UK’s UK Design Team, certain fixed assets of PLX UK and a perpetual license
to certain intellectual property of PLX UK (the “Transactions”).

C. Borrower desires that Bank (a) consent to the Transactions and (b) amend the
Loan Agreement upon the terms and conditions more fully set forth herein.
Subject to the representations, warranties and covenants of Borrower herein and
upon the terms and conditions set forth in this Amendment, Bank is willing to
consent to consummation of the Transactions and so amend the Loan Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

1. AMENDMENTS TO LOAN AGREEMENT.

1.1 6.10(a) (Minimum EBITDA). Section 6.10(a) is amended and restated in its
entirety, as follows:

“(a) Minimum EBITDA. For each fiscal quarter, commencing with the fiscal quarter
ending November 30, 2011, EBITDA of not less than $(1,000,000).”

1.2 Exhibit B (Form of Compliance Certificate). Exhibit B to the Loan Agreement
is hereby amended in its entirety by deleting it and replacing it with Exhibit A
attached to this Amendment.



--------------------------------------------------------------------------------

2. CONSENT.

2.1 Borrower has notified Bank that it desires to enter into the Purchase
Agreement and requests that Bank consent to consummation of the Transactions.
Borrower has also notified Bank that it intends to form a new wholly-owned
subsidiary (the “OCZ UK Subsidiary”) organized under the laws of the United
Kingdom to hold the newly acquired assets.

2.2 In seeking Bank’s consent to consummation of the Transactions, Borrower
understands and acknowledges that Bank is providing this consent in reliance
upon, and in partial consideration for, the below representations, warranties
and covenants and agrees that such reliance is reasonable and appropriate.

2.3 Subject to the representations, warranties and covenants set forth below,
Bank hereby consents to the consummation of the Transactions.

3. LIMITATION. The amendments and limited waiver set forth in this Amendment
shall be limited precisely as written and shall not be deemed (a) to be a
forbearance, waiver or modification of any other term or condition of the Loan
Agreement or of any other instrument or agreement referred to therein or to
prejudice any right or remedy which Bank may now have or may have in the future
under or in connection with the Loan Agreement or any instrument or agreement
referred to therein; (b) to be a consent to any future amendment or
modification, forbearance or waiver to any instrument or agreement the execution
and delivery of which is consented to hereby, or to any waiver of any of the
provisions thereof; or (c) to limit or impair Bank’s right to demand strict
performance of all terms and covenants as of any date. Except as expressly
amended hereby, the Loan Agreement shall continue in full force and effect.

4. COVENANTS. Borrower covenants that,

4.1 within five (5) days of consummation of the Transactions, Borrower shall
deliver to Bank a duly executed copy of the Purchase Agreement;

4.2 on a best efforts basis, within ninety (90) days of consummation of the
Transactions, Borrower shall deliver to Bank a stock certificate representing
65% of Borrower’s ownership interest in the OCZ UK Subsidiary, together with a
duly executed assignment in blank;

4.3 the purchase price under the Purchase Agreement shall not exceed $2,200,000;
and

4.4 the Transactions will be consummated upon substantially the terms and
conditions set forth in the Purchase Agreement as presented to Bank on
October 6, 2011.

5. REPRESENTATIONS AND WARRANTIES. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

5.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

5.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

 

2



--------------------------------------------------------------------------------

5.3 The organizational documents of Borrower delivered to Bank on February 7,
2011 remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

5.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

5.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

5.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made or except any
filing, recording, or registration required by the Securities Exchange Act of
1934; and

5.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

6. EFFECTIVENESS. This Amendment shall become effective upon the satisfaction of
all the following conditions precedent:

6.1 Amendment. Borrower and Bank shall have duly executed and delivered this
Amendment to Bank;

6.2 Payment of Variance Fee. Borrower shall have paid Bank a Variance Fee in the
amount of $5,000; and

6.3 Payment of Bank Expenses. Borrower shall have paid all Bank Expenses
(including all reasonable attorneys’ fees and reasonable expenses) incurred
through the date of this Amendment.

7. COUNTERPARTS. This Amendment may be signed in any number of counterparts, and
by different parties hereto in separate counterparts, with the same effect as if
the signatures to each such counterpart were upon a single instrument. All
counterparts shall be deemed an original of this Amendment.

8. INTEGRATION. This Amendment and any documents executed in connection herewith
or pursuant hereto contain the entire agreement between the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
offers and negotiations, oral or written, with respect thereto and no extrinsic
evidence whatsoever may be introduced in any judicial or arbitration proceeding,
if any, involving this Amendment; except that any financing statements or other
agreements or instruments filed by Bank with respect to Borrower shall remain in
full force and effect.

 

3



--------------------------------------------------------------------------------

9. GOVERNING LAW; VENUE. THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Santa Clara County, California.

[Signatures begin on next page.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

BORROWER:

   

OCZ TECHNOLOGY GROUP, INC.

a Delaware corporation

    By:  

LOGO [g341378ex10_47pg6a.jpg]

    Printed Name:  

ARTHUR F. KNAPP, JR

    Title:  

CFO

BANK:

    SILICON VALLEY BANK     By:  

LOGO [g341378ex10_47pg6b.jpg]

    Printed Name:  

Jean Lee

    Title:  

Deal Team Leader

[AMENDMENT SIGNATURE PAGE]



--------------------------------------------------------------------------------

EXHIBIT A

COMPLIANCE CERTIFICATE

 

TO:   SILICON VALLEY BANK    Date:                     FROM:   OCZ TECHNOLOGY
GROUP, INC.   

The undersigned authorized officer of OCZ Technology Group, Inc. (“Borrower”)
certifies that under the terms and conditions of the Amended and Restated Loan
and Security Agreement between Borrower and Bank (as amended from time to time,
the “Agreement”), (1) Borrower is in complete compliance for the period ending
                     with all required covenants except as noted below,
(2) there are no Events of Default, (3) all representations and warranties in
the Agreement are true and correct in all material respects on this date except
as noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date,
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank. Attached are the
required documents supporting the certification. The undersigned certifies that
these are prepared in accordance with GAAP consistently applied from one period
to the next except as explained in an accompanying letter or footnotes. The
undersigned acknowledges that no borrowings may be requested at any time or date
of determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

A/R and A/P Agings    Monthly within 15 days (within 30 days if there are no
outstanding Advances)    Yes No Monthly Balance Sheet and Income Statement   
Monthly within 30 days    Yes No Compliance Certificate    Monthly within 30
days or Quarterly with Form 10-Q, but not later than 50 days after each fiscal
quarter end, as applicable    Yes No Quarterly Financial Statements (balance
sheet, income statement, and cash flow statement)    Quarterly within 45 days   
Yes No Quarterly cash holding report    Quarterly within 30 days after the end
of each fiscal quarter    Yes No Annual financial statement (CPA Audited) + CC
   FYE within 90 days    Yes No Forms 10-Q, 10-K and 8-K    Within 5 days after
filing with SEC, but in the case of the 10-K report, not later than 90 days
after FYE    Yes No Transaction Report and reconciliations of A/R Agings   
Weekly (Monthly if there are no outstanding Advances)    Yes No Projections
approved by Board of Directors    Within 50 days after FYE    Yes No Field Exams
   Quarterly or as conditions warrant    Yes No Euler Credit Insurance Policy is
in force and effect, at an indemnity level not less than $15,000,000, and
without change, unless approved by Bank       Yes No



--------------------------------------------------------------------------------

Financial Covenant – Required Quarterly

  

Minimum Required

   

Complies

Minimum EBITDA (per fiscal quarter-year end, commencing 11/30/11)

   $ (1,000,000 )    Yes No

Quick Ratio Performance & Pricing – Required Monthly

  

Actual

   

Complies

Quick Ratio

          to 1.00     

Trigger Event if less than 0.65 to 1.00

     Yes No

Prime + 1.50% if the Quick Ratio is greater than or equal to 0.85 to 1.00

     Yes No

Prime + 2.00% if the Quick Ratio is less than 0.85 to 1.00 and greater than or
equal to 0.75 to 1.00

     Yes No

Prime + 2.50% if the Quick Ratio is less than 0.75 to 1.00

     Yes No

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

  

 

    OCZ TECHNOLOGY GROUP, INC.   By:  

 

Name:   Title:  

BANK USE ONLY Received by:  

 

  AUTHORIZED SIGNER

Date:  

 

Verified:  

 

  AUTHORIZED SIGNER

Date:  

 

Compliance Status:        Yes    No

 

 

2